In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00120-CV
                               __________________


                         IN THE INTEREST OF C.E.H.

__________________________________________________________________

                On Appeal from the 279th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-233,677
__________________________________________________________________

                          MEMORANDUM OPINION

      S.H. (Father) appeals the Order in Suit Affecting the Parent-Child

Relationship concerning his child C.E.H.1 In three issues, Father asserts that there

was no evidence to support the trial court’s judgment regarding conservatorship,

child support, and visitation. For the reasons explained below, we affirm in part and

reverse and remand in part the trial court’s judgment.




      1
        To preserve the parties’ privacy, we refer to the parties as “Mother” and
“Father” and the child by their initials. See Tex. Fam. Code. Ann § 109.002(d); Tex.
R. App. P. 9.8.
                                            1
                                    Background

      The record shows that Father and K.P. (Mother) were in a dating relationship

when C.E.H. was born. Father and Mother agreed to let Father move to Harris

County with C.E.H., and, according to Mother, she provided child support for the

child while the child resided in Harris County with Father. Mother and Father did

not have a court order. In November 2018, Mother filed a Suit Affecting the Parent-

Child Relationship seeking primary managing conservatorship of C.E.H. and for

Father to be ordered to pay child support and medical support for C.E.H. Father

appeared pro se at the temporary hearing in November 2018. The temporary orders

named both parents as joint managing conservators, with Mother as the conservator

with the right to designate the child’s residence. Father was also ordered to pay child

support and medical support.

      The case was set for a final hearing on January 16, 2019. On that date, Mother

appeared with her attorney and Father appeared pro se. The parties announced that

they had reached an agreement. Mother testified that she and Father had agreed to

be named joint managing conservators of C.E.H., Mother would be granted the

exclusive right to designate C.E.H.’s residence, Father would pay “guideline child

support[,]” Father would reimburse Mother for insurance premiums she paid for the

child, and Father would have a “standard possession order” for visitation with C.E.H.

Father testified that he agreed to be named joint managing conservators of C.E.H.,

                                          2
that Mother would be given the exclusive right to designate the child’s residence, he

would pay “guideline child support” for C.E.H., he would reimburse Mother for

insurance premiums for C.E.H., and he would be awarded a “standard possession

order” for visitation with C.E.H. The trial court approved the parties’ agreement

regarding “paternity, conservatorship and support of [the] child” and found that it

was in the child’s best interest. The trial court granted Mother’s petition and rendered

judgment. The trial court then signed an “Order Setting Hearing to Sign” and set

order entry for March 4, 2019.

      After the hearing but before the date set for entry of the order, Father hired

trial counsel who filed a counterpetition on February 27, 2019. Additionally, Father

filed an answer to Mother’s petition and other pleadings to contest Mother’s

assertions. On March 4, 2019, the order entry date, both Mother’s and Father’s

attorneys appeared, and Father’s attorney objected to the entry of the order. Father’s

attorney stated that Father contends that he and Mother had a “different agreement”

than the one announced in court by Mother’s attorney. He stated that his client no

longer desired joint managing conservatorship with Mother having the exclusive

right to designate the child’s residence. His client also did not agree to “standard

possession.” Finally, Father’s attorney stated that Father disagreed with the support

calculations Mother’s attorney provided and that the order prepared by Mother’s

attorney did not reflect the court’s order regarding conservatorship, visitation,

                                           3
support, tax elections for the child, and the child’s estate. Even though the proposed

order was not agreed, the trial court signed it and told counsel they could amend it

within “30 days” if by agreement. Father timely appealed.

                                Standard of Review

      We review the trial court’s decision regarding child support, conservatorship,

possession, and visitation under an abuse of discretion standard. Iliff v. Iliff, 339
S.W.3d 126, 133 (Tex. App.—Austin 2009), aff’d, 339 S.W.3d 74 (Tex. 2011).

Pursuant to Texas Rule of Civil Procedure 11, settlement agreements must be in

writing, signed, and filed with the court, or must be made in open court and entered

of record. See Tex. R. Civ. P. 11. A Rule 11 agreement must be interpreted by the

trial court based on the intention of the parties as expressed in the entire agreement

in light of the surrounding circumstances, including the state of the pleadings, the

allegations therein and the attitude of the parties with respect to the issues. In re

Acevedo, 956 S.W.2d 770, 775 (Tex. App.—San Antonio 1997, no writ.). The trial

court’s determination regarding the parties’ intent “should be reviewed like a factual

determination and should only be held to be an abuse of discretion if the trial court

‘could reasonably have reached only one decision.’” Id. (quoting Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992)).




                                          4
                        Consent to the Rule 11 Agreement

      “Rule 11 agreements ‘are contracts relating to litigation.’” Kanan v.

Plantation Homeowner’s Ass’n, Inc., 407 S.W.3d 320, 327 (Tex. App.—Corpus

Christi 2013, no pet.) (quoting Trudy’s Tex. Star, Inc. v. City of Austin, 307 S.W.3d
894, 914 (Tex. App.—Austin 2010, no pet.)). A party is not allowed to withdraw

consent to a Rule 11 agreement after the trial court has rendered its judgment. See

Quintero v. Jim Walter Homes, Inc., 654 S.W.2d 442, 444 (Tex. 1983); In re R.F.;

No. 09-16-00240-CV, 2018 WL 2054930, at *4 (Tex. App.—Beaumont May 3,

2018, no pet.) (mem. op.). A trial court renders judgment when it “‘officially

announces its decision in open court or by written memorandum filed with the

clerk.’” State v. Naylor, 466 S.W.3d 783, 788 (Tex. 2015) (quoting S & A Rest. Corp.

v. Leal, 892 S.W.2d 855, 857 (Tex. 1995)). Thus, a rendering is not an event to be

granted in the future, but a complete disposal of the issues before the court at that

moment. See Araujo v. Araujo, 493 S.W.3d 232, 235–36 (Tex. App.—San Antonio

2016, no pet.) (citations omitted) (noting that a judgment “routinely goes through

three stages: rendition, reduction to writing and judicial signing, and entry[,]” and to

be a judgment, a trial court’s oral pronouncement must demonstrate “intent to render

a full, final, and complete judgment” at that time, illustrating acceptable statements

such as “your divorce is granted” or “I’ll grant your divorce today”).




                                           5
       After hearing the parties’ testimony in open court, the trial court stated the

following about their Rule 11 agreement:

       THE COURT: Okay. All right. Then the Court will find that the Court
       has jurisdiction over the subject matter and over the parties. I’ll find
       that the parties have reached an agreement concerning the paternity,
       conservatorship and support of the child. I’ll find that it’s in the child’s
       best interest. So, the petition is granted and rendered. Motion to enter
       is March 4th.

“In order to be an official judgment, the trial court’s oral pronouncement must

indicate an intent to render a full, final, and complete judgment at that point in time.”

In re R.F., 2018 WL 2054930, at *4 (citations omitted). The trial court did not state

that it would grant the petition at some time in the future. Rather, the trial court stated

it accepted the parties’ agreement, that it “granted” Mother’s petition, and

“rendered.” See In re L.A.-K., 596 S.W.3d 387, 394 (Tex. App.—El Paso 2020, no

pet.) (citations omitted) (“[A]n oral pronouncement does not constitute a rendition

of judgment ‘if essential issues remain pending when the pronouncement is

made.’”). Although the trial court set the case for order entry, that reset has no

bearing on whether the trial court rendered judgment at that time. See In re J.P., No.

13-18-00648-CV, 2020 WL 103858, at *4 (Tex. App.—Corpus Christi Jan. 9, 2020,

pet. denied) (mem. op.) (explaining that entry of a judgment is purely ministerial,

and a trial court rendered judgment when it announced the acceptance of the




                                            6
agreement in court). Therefore, Father was not allowed to withdraw consent to the

rule 11 agreement after it was properly rendered by the trial court. 2

                     Compliance with the Rule 11 Agreement

      In his three issues, Father argues that the trial court failed to comply with the

agreement of the parties because there was “no evidence to support” (1) the trial

court’s finding of child support; (2) the specifics in the standard possession order;

and (3) designating the Mother as the parent with the exclusive right to enroll the

child in school.3

      When a trial court renders judgment on the parties’ settlement agreement, the

judgment must be in strict compliance with the terms of the agreement. Patel v.

Eagle Pass Pediatric Health Clinic, Inc., 985 S.W.2d 249, 252 (Tex. App.—Corpus

Christi 1999, no pet.) (citing Vickrey v. Am. Youth Camps, Inc., 532 S.W.2d 292,

292 (Tex. 1976); Nuno v. Pulido, 946 S.W.2d 448, 451 (Tex. App.—Corpus Christi


      2
         We note that previously this Court has explained that a judgment was not
rendered when the trial court reset the case for the parties to prepare an order that
“needs to be signed off on by the parties and the counsel.” In re K.B., No. 09-19-
00239-CV, 2019 WL 6598618, at *1 (Tex. App.—Beaumont Dec. 5, 2019, no pet.)
(mem. op.). As the parties had to agree and sign off on the order, there were no oral
statements by the trial court that it rendered, and the Mother properly revoked her
consent before the trial court rendered judgment. Id. at *4. The absence of the trial
court’s rendering makes this case distinguishable from the facts presently before this
court, as the trial court orally rendered on the date of its oral pronouncement. As
such, Father could not revoke his agreement after the trial court rendered its
judgment.
       3
         Although neither party pled for a paternity finding, Father does not contest
paternity on appeal.
                                           7
1997, no writ)). “The trial court has no power to supply terms, provisions, or

conditions not previously agreed to by the parties.” Keim v. Anderson, 943 S.W.2d
938, 946 (Tex. App.—El Paso 1997, no writ) (citations omitted). If the terms of the

court’s judgment conflict with the terms of the settlement agreement, the judgment

is subject to reformation as being unenforceable. Clanin v. Clanin, 918 S.W.2d 673,

678 (Tex. App.—Fort Worth 1996, no writ). If a judgment improperly removes or

adds material terms, the “judgment [is not ‘in strict or literal compliance” with the

terms recited into the record[.]’” Chislom v. Chislom, 209 S.W.3d 96, 98 (Tex. 2006)

(quoting Vickrey, 532 S.W.2d at 292). “When a consent judgment is rendered

without consent or is not in strict compliance with the terms of the agreement, the

judgment must be set aside.” Id.

                    Issue One: Father’s Support Obligation

      In his first issue Father argues the evidence is insufficient to support the trial

court’s child support finding. Father asserts that because the agreement placed on

the record only delineates that he will pay Mother “guideline child support[,]” the

evidence is insufficient to show that the calculated amount in the final order was

correct.

      Texas Family Code section 154.125 outlines guideline support for income

under $7500.00. See Tex. Fam. Code Ann. § 154.125. This section provides an

appropriate calculation based on the income of the obligor parent and outlines an

                                          8
appropriate percentage basis for support based on the parent’s net resources and

number of children among other factors. See id. Our sister court explained that if an

agreement only requires that an obligor pay guideline support, the agreement “failed

to resolve the amount of child support[,]” and the resulting order is invalid. Compare

In re D.L.S & C.D.S., No 04-10-00069-CV, 2011 WL 240683, at *3 (Tex. App.—

San Antonio Jan. 26, 2011, no pet.) (mem. op.), with In re K.N.M, No. 2-08-308-

CV, 2009 WL 2196125, at *11 (Tex. App.—Fort Worth July 23, 2009, no pet.)

(mem. op.) (stating the calculation of support in the final order did not conflict with

parties’ agreement because there was evidence of the Father’s income as the Father

testified about his monthly income); see also In re A.W.G., No. 02-10-00376-CV,

2011 WL 3795237, at *5–6 (Tex. App.—Fort Worth Aug. 25, 2011, no pet.) (mem.

op.) (using trial testimony to calculate Father’s child support obligation under the

rule 11 agreement that he pay guideline support). The record before us does not show

the trial court had any evidence of Father’s income to support that the amount

calculated in the final order is consistent with the parties’ agreement for guideline

support.4 Therefore, the trial court could not comply with the parties’ agreement

regarding guideline support in the final order because the trial court had no way of



      4
       See In re A.T., No 05-16-00539-CV, 2017 WL 2351084, *16 (Tex. App.—
Dallas May 31, 2017, no pet.) (explaining that the trial court cannot consider
evidence from a temporary hearing when rendering on a divorce decree if the
evidence “was not introduced or admitted at the trial[.]”).
                                        9
knowing what that agreement was. Therefore, the trial court failed to strictly comply

with the parties’ rule 11 agreement in calculating guideline support. See Chislom,
209 S.W.3d at 98. (explaining that a judgment must be in strict compliance with the

terms of the consent judgment or “set aside”). We sustain Father’s first issue.

                      Issue Two: Standard Possession Order

      Father argues in his second issue that the evidence is insufficient to support

the trial court’s possession order. Father points to several sections of the trial court’s

order that he argues deviate from the standard possession language provided in

Texas Family Code section 153.312. See Tex. Fam. Code Ann. § 153.312.

      Our review of the record shows that the parties agreed to a standard possession

order without any testimony from Mother or Father as to what is to be included in

the standard possession order other than Father will receive “every first, third and

fifth weekend[,]” “alternating major holidays[,]” “spring break[,]” and “[t]ime in the

summer[.]” Father directs this Court’s attention to several instances in the final order

that he argues deviate from the Section 153.3101–153.317 Standard Possession

Order as agreed to by the parties. See id. §§ 153.3101–153.317. First, Father argues

that the trial court abused its discretion when it included language regarding

weekend possession not found under section 153.312. See id. § 153.312. Second,

Father argues that the trial court abused its discretion by failing to include language

for standard possession for parties who reside over 100 miles apart per section

                                           10
153.313. See id. § 153.313. Third, Father asserts that the trial court’s addition of

language allowing Mother exclusive possession of the child at all times not

designated by the possession order violates the Family Code. Finally, Father argues

that the possession order deviates from the standard possession order by requiring

Father to pick up and drop off the child at Mother’s residence after his times of

possession.

      First, we address Father’s argument regarding section 153.312 and weekend

visitation. Section 153.312(a) provides:

      (a) If the possessory conservator resides 100 miles or less from the
      primary residence of the child, the possessory conservator shall have
      the right to possession of the child as follows:
             (1) on weekends throughout the year beginning at 6 p.m. on
             the first, third, and fifth Friday of each month and ending at 6
             p.m. on the following Sunday; and
             (2) on Thursdays of each week during the regular school term
             beginning at 6 p.m. and ending at 8 p.m., unless the court finds
             that visitation under this subdivision is not in the best interest of
             the child.
Id. § 153.312(a)(1)–(2) (emphasis added).

      The Order in Suit Establishing the Parent-Child Relationship signed by the

trial court contained the following:

      1. Weekends –

         On weekends that occur during the regular school term,
         beginning at 6:00 p.m., on the first, third, and fifth Friday of each
         month and ending at 6:00 p.m. on the following Sunday.



                                           11
            On weekends that do not occur during the regular school term,
            beginning at 6:00 p.m., on the first, third, and fifth Friday of each
            month and ending at 6:00 p.m. on the following Sunday.

(emphasis added).

         The trial court’s failure to track the exact language provided in section

153.312 standard possession order has not been shown to deviate from the parties’

agreement. The parties agreed to follow “standard possession” and our review shows

that although the trial court included additional language delineating weekends

during the “regular school term” and “weekends that do not occur during the regular

school term,” the final order did not alter Father’s possession from the Standard

Possession Order. Both the final order and standard possession order cover the entire

year and gave Father the same amount of possession on the same days. See id. This

additional language does not deviate from the weekend possession provided to

Father in section 153.312 and conforms to the parties’ agreement as expressed in

court.

         Father’s second argument regarding the trial court’s failure to include a

standard possession order for parents who reside over 100 miles apart also lacks

merit. Section 153.313 is part of the standard possession order as provided in the

Family Code. See id. § 153.313. Our review of the record reveals that the final order

did include such a provision. Specifically, the order provides for situations “when

[Father] resides more than 100 miles from the residence of the child, [Father] shall

                                           12
have the right to possession of the child as follows . . .” and outlines Father’s periods

of possession consistent with section 153.313. Because the provision for standard

possession for parents who reside over 100 miles apart included in the final order

complies with the Family Code, Father has failed to show that it does not conform

with the parties’ agreement as expressed in court.

      Third, Father contends that he did not agree to Mother having possession of

C.E.H. during all undesignated periods of possession. Mother and Father agreed on

the record that they be named joint managing conservators with Mother given the

right to designate the child’s primary residence. Mother was given a superior right

to possession by that agreement. See id. § 153.134(b)(1) (stating a trial court shall

“designate the conservator who has the exclusive right to determine the primary

residence of the child”); see also In re Casanova, No. 05-14-01166-CV, 2014 WL
6486127, at *7 (Tex. App.—Dallas Nov. 20, 2014, no pet.) (mem. op.) (ruling that

the temporary order that granted Mother right to possession of the child in all

undesignated time periods complied with the parties’ agreement that the child’s

primary residence be with Mother); Garza v. Garza, 217 S.W.3d 537, 545 (Tex.

App.—San Antonio 2006, no pet.) (explaining that by giving rights to a father such

as the exclusive right to determine the child’s residence created a superior right of

possession). Accordingly, any times not designated to the Father in the possession

schedule fall to Mother as the conservator designated with the right to choose the

                                           13
child’s primary residence. This provision does not contradict the parties’ agreement,

rather it complied with their terms that Mother be named the conservator with the

exclusive right to designate C.E.H.’s primary residence.

      Finally, Father’s assertion that the final order’s requirement that he pick up

and drop off the child at Mother’s residence fails to demonstrate a lack of compliance

with the parties’ agreement constituting an abuse of discretion. Section 153.316

provides general terms for every standard possession order regardless of the distance

between the parents and the child. See Tex. Fam. Code Ann. § 153.316. Specifically,

section 153.316 includes the following for the exchange of the child between

parents:

      (1) the managing conservator shall surrender the child to the possessory
      conservator at the beginning of each period of the possessory
      conservator’s possession at the residence of the managing conservator;
      (2) if the possessory conservator elects to begin a period of possession
      at the time the child’s school is regularly dismissed, the managing
      conservator shall surrender the child to the possessory conservator at
      the beginning of each period of possession at the school in which the
      child is enrolled;
      (3) the possessory conservator shall be ordered to do one of the
      following:
              (A) the possessory conservator shall surrender the child to the
              managing conservator at the end of each period of possession at
              the residence of the possessory conservator; or
              (B) the possessory conservator shall return the child to the
              residence of the managing conservator at the end of each period
              of possession, except that the order shall provide that the
              possessory conservator shall surrender the child to the managing
              conservator at the end of each period of possession at the
              residence of the possessory conservator if:

                                         14
                    (i) at the time the original order or a modification of an
                    order establishing terms and conditions of possession or
                    access the possessory conservator and the managing
                    conservator lived in the same county, the possessory
                    conservator’s county of residence remains the same after
                    the rendition of the order, and the managing conservator’s
                    county of residence changes, effective on the date of the
                    change of residence by the managing conservator; or
                    (ii) the possessory conservator and managing conservator
                    lived in the same residence at any time during a six-month
                    period preceding the date on which a suit for dissolution
                    of the marriage was filed and the possessory conservator’s
                    county of residence remains the same and the managing
                    conservator’s county of residence changes after they no
                    longer live in the same residence, effective on the date the
                    order is rendered[.]

Tex. Fam. Code Ann. § 153.316.5 This means that Father as possessory conservator

shall pick up C.E.H. from Mother’s residence, who is the “managing” or “primary”




      5
          We note that although the statute refers to parents as managing and
possessory conservators, under section 153.251 titled “Policy and General
Application of Guidelines” the family code states that “[t]he guidelines established
in the standard possession order are intended to guide the courts in ordering the terms
and conditions for possession of a child by a parent named as a possessory
conservator or as the minimum possession for a joint managing conservator.” Tex.
Fam. Code Ann. § 153.251. Additionally, section 153.252 states that there is a
rebuttable presumption that the standard possession order in subchapter F, provides
the minimum possession for a parent named joint managing conservator and is in
the best interest of the child. Tex. Fam. Code Ann. § 153.252. Our sister courts have
held that section 153.316 applies to parties who are named joint managing
conservators. See Mason-Murphy v. Grabowski, 317 S.W.3d 923, 926 n.4 (Tex.
App.—Austin 2010, no pet.); Weldon v. Weldon, 968 S.W.2d 515, 517 (Tex. App.—
Texarkana 1998, no pet.); In re E.E., No. 14-16-00685-CV, 2017 WL 4273194, at
*3 (Tex. App.—Houston [14th Dist.] Sept. 26, 2017, no pet.) (mem. op.).
                                           15
conservator. 6 While this section then gives two alternatives as to how the child will

be returned to Mother after Father’s periods of possession, the second option is only

available to the parties if at the time of the original order, “the possessory conservator

and the managing conservator lived in the same county, the possessory conservator’s

county of residence remains the same after the rendition of the order, and the

managing conservator’s county of residence changes[.]” Section 153.316 provides

two alternatives to pick up and drop off of the child based on action of the parties

after the order is in place. Section 153.316 is a statutorily mandated part of the

standard possession order, and the trial court erred by limiting the return of C.E.H

to only Mother’s residence, absent an agreement by the parties to limit section

153.316. See Id. § 153.316(3)(A),(B) (emphasis added); see also In re K.N.M., 2009
WL 2196125, at *11–12, *10 (explaining that section 153.316 contains conditions

that “are statutorily-required parts of the standard possession order regardless of

distance, and the parties agreed to the standard possession order for parents living



      6
        The Texas Family Code states that parents may either be appointed sole
managing conservator or joint managing conservators and, “if the parents are or will
be separated, shall appoint at least one managing conservator.” Tex. Fam. Code Ann.
§ 153.005(a); see also In re W.B.B., No. 05-17-00384-CV, 2018 WL 3434588, at *3
(Tex. App.—Dallas July 17, 2018, no pet.) (mem. op.) (citations omitted)
(explaining that by appointing one parent as the parent to designate the exclusive
residence of the child, “[p]lacing the power for those functions in the hands of a
single party was intended to achieve stability in custodial issues [and] [i]t is this
power that makes [a parent] ‘primary’ as that shorthand term is used, not the number
of days [the parent] has possession of [the child]”).
                                          16
more than 100 miles apart[,] [which] . . . does not conflict with the parties’

agreement”). We sustain Father’s second issue in part.

           Issue Three: Exclusive right to Enroll the Child in School

      In his final issue, Father argues that “there is a complete absence of vital fact

to support the order that [Mother] have the exclusive right to enroll the child in

school.”

      Texas Family Code section 153.134(b) provides that in rendering an order

regarding conservatorship, the court shall:

      (1) designate the conservator who has the exclusive right to determine
      the primary residence of the child and:
              (A) establish, until modified by further order, a geographic area
              within which the conservator shall maintain the child’s primary
              residence; or
              (B) specify that the conservator may determine the child’s
              primary residence without regard to geographic location;
      (2) specify the rights and duties of each parent regarding the child’s
      physical care, support, and education;
      (3) include provisions to minimize disruption of the child’s education,
      daily routine, and association with friends;
      (4) allocate between the parents, independently, jointly, or exclusively,
      all of the remaining rights and duties of a parent as provided by Chapter
      151; and
      (5) if feasible, recommend that the parties use an alternative dispute
      resolution method before requesting enforcement or modification of the
      terms and conditions of the joint conservatorship through litigation,
      except in an emergency.

Tex. Fam. Code Ann. § 153.134 (emphasis added). Additionally, section 153.073 of

the Family Code defines rights of parents at all times.



                                         17
      (a) Unless limited by court order, a parent appointed as a conservator
      of a child has at all times the right:
             (1) to receive information from any other conservator of the child
             concerning the health, education, and welfare of the child;
             (2) to confer with the other parent to the extent possible before
             making a decision concerning the health, education, and welfare
             of the child;
             (3) of access to medical, dental, psychological, and educational
             records of the child;
             (4) to consult with a physician, dentist, or psychologist of the
             child;
             (5) to consult with school officials concerning the child’s welfare
             and educational status, including school activities;
             (6) to attend school activities, including school lunches,
             performances, and field trips;
             (7) to be designated on the child’s records as a person to be
             notified in case of an emergency;
             (8) to consent to medical, dental, and surgical treatment during
             an emergency involving an immediate danger to the health and
             safety of the child; and
             (9) to manage the estate of the child to the extent the estate has
             been created by the parent or the parent’s family.
      (b) The court shall specify in the order the rights that a parent retains at
      all times.
Id. § 153.073. This includes the right to “confer with the other parent to the extent

possible before making a decision concerning the health, education, and welfare of

the child.”7 Id. (emphasis added); see also Bailey v. Bailey, 987 S.W.2d 206, 210


      7
         Because both parties agreed to be named “joint managing conservators”
section 153.073 confers automatic rights to Father that the parties did not agree to
modify. See In re I.L., 580 S.W.3d 227, 234 (Tex. App.—San Antonio 2019, pet.
dism’d) (citations omitted) (“A parent who is appointed a conservator has, at all
times, various parental rights ancillary to the care, custody, and control of a child,
such as the right to receive information and confer with another parent about the
child’s health, education, and welfare. . . . [A] parent managing conservator has the
most significant decision-making rights affecting the care, custody, and control of a
                                           18
(Tex. App.—Amarillo 1999, no pet.) (“In other words, the court authorized both

parents to jointly make decisions ‘to the extent possible,’ about the [child’s] health,

education, and welfare[,] . . . [and], it implicitly bound [the parents] with the duty to

make the decisions jointly, to the extent possible.).

      The parties entered into a rule 11 agreement that only stated they would be

C.E.H.’s joint managing conservators and Mother would be the conservator with the

right to designate the child’s primary residence. A trial court’s decision to grant a

conservator the exclusive right to designate the primary residence and to enroll the

child in school is not always “arbitrary” or “unreasonable” because the two rights

correspond with each other. See In re S.H., No. 02-15-00360-CV, 2017 WL
2871682, at *6 (Tex. App.—Fort Worth July 6, 2017, no pet.) (mem. op.)

(explaining that “the designation of a child’s primary residence often determines

which public schools the child may attend”). But this relationship between the two

rights does not necessarily lead to the assumption that the conservator granted the

exclusive right to designate the primary residence should in turn have the exclusive

right to enroll the child in school. In re Cole, No. 03-14-00458-CV, 2014 WL
3893055, at *3 (Tex. App.—Austin Aug. 8, 2014, no pet.) (mem. op.). The record is



child. Conversely, a parent who is not appointed a conservator has none of these
rights.”).


                                           19
devoid of any evidence that the parties agreed to have Mother designated as the

conservator to have the exclusive right to enroll C.E.H. in school. Absent an

agreement between the parties that Mother be appointed the conservator with the

exclusive right to enroll the child in school, the trial court abused its discretion and

did not strictly comply with the parties’ agreement. See Chislom, 209 S.W.3d at 98.

We sustain Father’s third issue.

                                     Conclusion

      Accordingly, we affirm those portions of the trial court’s judgment regarding

conservatorship and possession and access to the child, we reverse only the portions

of the judgment concerning the child support amount Father must pay, the place of

surrender of the child after possession, and the provision providing that Mother shall

have the exclusive right to enroll the child in school, and we remand this case to the

trial court for further determination in accordance with this opinion. See Patel, 985
S.W.2d at 252–53; Clanin, 918 S.W.2d at 678.

      AFFIRMED IN PART, REVERSED AND REMANDED IN PART.


                                                      _________________________
                                                           CHARLES KREGER
                                                                Justice

Submitted on December 30, 2019
Opinion Delivered September 24, 2020

Before McKeithen, C.J., Kreger and Horton, JJ.

                                          20